Exhibit 10.1

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT CONTRACT

This Amended and Restated Executive Employment Contract (“Restated Agreement”),
which shall amend and restate in its entirety the Executive Employment Contract
by and between PMC Commercial Trust, a Texas Real Estate Investment Trust (the
“Company”), and Jan F. Salit (“Executive”) made effective as of December 11,
2012 (the “Agreement”), is made and entered into by the Company and Executive as
of August 30, 2013. This Restated Agreement shall become effective as of the
closing of the merger transaction associated with that certain Agreement and
Plan of Merger dated as of July 7, 2013, as made and entered into by and among
CIM Urban REIT, LLC, a Delaware limited liability company, CIM Merger Sub, LLC,
a Delaware limited liability company and wholly owned subsidiary of CIM,
Company, and Southfork Merger Sub, LLC, a Delaware limited liability company and
wholly owned subsidiary of Trust (the “Effective Date”).

WHEREAS, Section 20 of the Agreement provides that the Agreement may be amended
or modified only with the written consent of the Executive and the Company.

WHEREAS, the Board of Trust Managers of the Company has determined, and the
undersigned parties hereto agree, that it is in the best interest of the Company
and its stockholders to amend and restate the Agreement in its entirety as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

1. Employment. The Company shall employ Executive as its President and Secretary
with such powers and duties as may be specified by the Company’s Board of Trust
Managers (the “Board”).

2. Compensation. For all services rendered by the Executive under this Restated
Agreement, the Executive shall be paid a minimum annual base salary at the
annual rate of $425,000 (the “Minimum Rate”). The Minimum Rate may be increased
by the Board at its discretion. The annual base salary is payable pursuant to
the normal payroll practices of the Company. The Board may consider bonus
compensation for the Executive if the performance of the Company and the
Executive justifies such bonus compensation.

3. Authorized Expenses. The Executive is authorized to incur reasonable expenses
for the promotion of the business of the Company. The Company will reimburse the
Executive for all such reasonable expenses upon the presentation by the
Executive, from time to time, of an itemized account of such expenditures. The
Executive shall be entitled to such additional and other fringe benefits as the
Board shall from time to time authorize, including but not limited to:
(a) health insurance coverage for the Executive, his wife and dependent
children; and (b) a monthly automotive allowance of $550, which the Executive is
to use to obtain an automobile to be available for company needs. All operating
expenses such as maintenance, insurance and fuel (excluding fuel for company
travel) will be the responsibility and expense of the Executive.



--------------------------------------------------------------------------------

4. Extent of Services. The Executive shall devote a substantial portion of
business time, attention and energies to the business of the Company, and shall
not, during the Executive’s employment with the Company, engage in additional
gainful employment of any kind or undertake any role or position, whether or not
for compensation, with any person or entity without advance written approval of
the Board. This provision is not meant to prevent him from (a) devoting
reasonable time to civic or philanthropic activities or (b) investing his assets
in such form or manner providing that it does not require any substantial
services on the part of the Executive that will interfere with the Executive’s
employment pursuant to this Restated Agreement. Executive’s employment is
considered as full-time.

5. Working Facilities. The Executive shall be furnished with such facilities and
services suitable to his position and adequate for the performance of his
duties.

6. Duties. The Executive is employed in an executive and supervisory capacity
and shall perform such duties consistent herewith as the Board of the Company
shall from time to time specify. The precise services of the Executive may be
extended or curtailed, from time to time, at the discretion of the Board of the
Company.

7. Disclosure of Information. The Executive recognizes and acknowledges that the
Company’s operating procedures or service techniques are valuable, special and
unique assets of the Company’s business. The Executive will not, during or after
the term of his employment, disclose the list of the Company’s customer base or
service techniques to any person, firm, Company, association or other entity for
any reason or purpose whatsoever. In the event of breach or threatened breach by
the Executive of the provisions of this paragraph, the Company shall be entitled
to an injunction restraining any such breach. Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Executive.

8. Vacations. The Executive shall be entitled each year to a vacation in
accordance with the vacation contract addendum attached hereto.

9. Disability. If the Executive is unable to perform his services by reason of
illness or total incapacity, based on standards similar to those utilized by the
U.S. Social Security Administration, he shall receive his full salary for one
(1) year of said total incapacity through coordination of benefits with any
existing disability insurance program provided by the Company (a reduction in
salary by that amount paid by any Company provided insurance). Should said
Executive be totally incapacitated beyond a one-year period, so that he is not
able to devote full time to his employment with said Company, then the
Executive’s employment and this Restated Agreement shall terminate.



--------------------------------------------------------------------------------

10. Death During Employment. If the Executive dies during the Executive’s
employment with the Company and has not attained the age of seventy years, the
Company and/or any third party insurance provided by the Company, through a
coordination of benefits, shall pay the estate of the Executive a death benefit
equal to two times the Executive’s annual salary. In the event the Executive
receives death benefits payable under any group life insurance policy issued to
the Company, the Company’s liability under this clause will be reduced by the
amount of the death benefit paid under such policy. The Company shall pay any
remaining death benefits to the estate of the Executive over the course of
twelve (12) months in the same manner and under the same terms as the Executive
would have been paid if he had still been working for the Company. No later than
one (1) month from the date of death, the estate of the Executive will also be
paid any accumulated vacation pay. Such payments pursuant to this paragraph
shall constitute the full compensation of said Executive and he and his estate
shall have no further claim for compensation by reason of his employment by the
Company.

11. Successors and Assigns. The acts and obligations of the Company under this
Restated Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

12. At-Will Employment. The Executive’s employment with the Company shall be
at-will and not for any specified period and may be terminated at any time, with
or without Cause (as defined below) and/or advance notice, by either the
Executive or the Company subject to the provisions regarding termination set
forth below. No representative of the Company, other than the Board, has the
authority to alter the at-will employment relationship. Any change to the
at-will employment relationship must be by specific, written agreement signed by
Executive and the Company’s Board. Nothing in this Restated Agreement is
intended to or should be construed to contradict, modify or alter this at-will
relationship.

13. Termination Without Cause or Voluntary Resignation on or Before December 31,
2015. In the event that (a) the Executive voluntarily resigns the Executive’s
employment with the Company no earlier than twelve (12) months following the
Effective Date of this Restated Agreement, but no later than December 31 2015,
or (b) the Company terminates the Executive’s employment without Cause on or
before December 31 2015, the Executive shall be entitled to receive a severance
payment in an amount equal to 2.99 times the average of the Executive’s last
three years’ annual compensation calculated as of the termination date, based on
the calculation methodology (or definition) in the 2013 proxy statement,
however, the amount of any annual equity awards included in the computation
would be capped at $25,000 per annum (the “Enhanced Severance Payment”). For the
avoidance of doubt, and only as an example, if Executive either voluntarily
resigns or is terminated without Cause in accordance with this section on
June 15, 2015, then the three annual periods for which the ‘last three years’
annual compensation’ would be measured would be equal to (i) June 1, 2012 to
May 31, 2013, (ii) June 1, 2013 to May 31, 2014, and (iii) June 1, 2014 to
May 31, 2015. The Enhanced Severance Payment will be less applicable state and
federal taxes and withholdings and will be paid out in a lump sum on the 60th
day following the



--------------------------------------------------------------------------------

Executive’s termination date. In order to receive the Enhanced Severance
Payment, the Executive must execute a full mutual general release in a form that
shall be substantively similar to the form attached hereto as Exhibit A, in
which Company and Executive shall release all claims, known or unknown, that
each may have against the other, arising out of or any way related to the
Executive’s employment or termination of employment with the Company, and such
release has become effective in accordance with its terms prior to the 60th day
following the termination date (“General Release”). This Enhanced Severance
Payment shall be in lieu of any other severance or termination pay (including
any payments upon death or disability) to which the Executive may be eligible to
receive.

14. Termination Without Cause on or After January 1, 2016. To the extent the
Company terminates the Executive’s employment without Cause, on or after
January 1, 2016, the Executive shall be entitled to receive a severance payment
in an amount equal to the Executive’s annual base salary then in effect (the
“Standard Severance Payment”). The Standard Severance Payment will be less
applicable state and federal taxes and withholdings and will be paid out in a
lump sum on the 60th day following the Executive’s termination date. In order to
receive the Standard Severance Payment, the Executive must execute a General
Release. This Standard Severance Payment shall be in lieu of any other severance
or termination pay (including any payments upon death or disability) to which
the Executive may be eligible to receive.

15. Termination for Cause by Company. Company may terminate Executive’s
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as (a) the Executive’s intentional, unapproved material
misuse of corporate funds, (b) the Executive’s professional incompetence (i.e.
the intentional refusal to perform or the inability to perform the duties
associated with the Executive’s position with the Company in a competent manner,
which is not cured within 15 days following written notice to Executive), or
(c) acts or omissions constituting gross negligence or willful misconduct with
respect to Executive’s obligations or otherwise relating to the business of
Company. In the event the Executive’s employment is terminated in accordance
with this Section 15, the Executive shall be entitled to receive only the
Executive’s base salary then in effect, prorated to the date of termination and
all benefits accrued through the date of termination. All other Company
obligations to the Executive pursuant to this Restated Agreement will become
automatically terminated and completely extinguished. Executive will not be
entitled to receive the severance payments described in Sections 13 or 14.

16. Resignation by the Executive Within 12 Months Following Effective Date or on
or After January 1, 2016. In the event the Executive resigns his employment with
the Company within the twelve (12) months following the Effective Date of this
Restated Agreement, or on or after January 1, 2016, the Executive shall be
entitled to receive only the Executive’s base salary then in effect, prorated to
the date of termination and all benefits accrued through the date of
termination. All other Company obligations to the Executive pursuant to this
Restated Agreement will become automatically terminated and completely
extinguished. Executive will not be entitled to receive the severance payments
described in Sections 13 or 14.



--------------------------------------------------------------------------------

17. Equity Incentive. To the extent the Executive is employed by the Company in
good standing on January 1, 2016 and the Executive is not entitled to any
Disability, Death or severance payments under this Restated Agreement, the
Executive shall receive a grant of 300,000 “Restricted Share Awards,” as defined
in the PMC Commercial Trust 2005 Equity Incentive Plan or its successors (the
“Plan”), which number of Restricted Share Awards shall be adjusted downward to
reflect an amount net of withholding taxes which the Company shall pay. (For
example, if the withholding tax on the 300,000 shares was an amount equal to the
value of 50,000 shares, the Company would provide the Executive with only
250,000 shares and use the cash value of the other 50,000 shares to pay the
government the taxes due.) The Restricted Share Awards shall vest immediately
upon grant and shall otherwise be governed by the Plan.

18. Application of Section 409A of the Code.

 

  a. General. To the extent applicable, it is intended that this Restated
Agreement comply with the provisions of Section 409A of the Code, so as to
prevent inclusion in gross income of any amounts payable or benefits provided
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to the Executive. This Restated Agreement shall be
construed, administered, and governed in a manner consistent with this intent
and the following provisions of this paragraph shall control over any contrary
provisions of this Restated Agreement.

 

  b. Restrictions on Specified Executives. If the Company determines that the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any benefit under this Restated Agreement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, then, to such
extent as required, deferred compensation payable hereunder in connection with
the Executive’s termination of employment will be delayed and paid, with
interest at the short term applicable federal rate as in effect as of the
termination date, in a single lump sum six months and one day thereafter (or if
earlier, the date of the Executive’s death). The Compensation Committee of the
Board shall determine whether the Executive is a “specified employee” based on
the procedures adopted by the Company in writing, which procedures shall comply
with the applicable limitations under Section 409A of the Code, and the rules
prescribed in Treasury Regulation §1.409A-1(i).

 

  c. Separation from Service. Amounts payable hereunder upon the Executive’s
termination or severance of employment with the Company that constitute deferred
compensation under Section 409A of the Code shall not be paid prior to the
Executive’s “separation from service” within the meaning of Section 409A of the
Code.



--------------------------------------------------------------------------------

  d. Installments. For purposes of Section 409A of the Code, any right to a
series of installment payments under this Restated Agreement shall be treated as
a right to a series of separate payments so that each payment is designated as a
separate payment for purposes of Section 409A of the Code.

 

  e. Reimbursements. All reimbursements and in-kind benefits provided under this
Restated Agreement which constitute a payment of nonqualified deferred
compensation under Section 409A of the Code, shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirements that: (i) any reimbursement is for expenses
incurred during an extended period of time following termination of employment;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

 

  f. References to Section 409A. References in this Restated Agreement to
Section 409A of the Code include both that section of the Code itself and any
guidance promulgated thereunder.

 

  g. Application of Section 409A. The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Restated Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such section.

19. Indemnification. The Company hereby agrees to indemnify and hold the
Executive harmless from any loss for any Company undertaking, whereby a claim,
allegation or cause of action shall be made against the Executive in the
performance of his contractual duties except for willful illegal misconduct.
Said indemnification shall include but not be limited to reasonable cost
incurred in defending the Executive in his faithful performance of contractual
duties.

20. Counterparts. This Restated Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

21. Severability. In the event any provision of this Restated Agreement is found
to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

22. Entire Agreement. This Restated Agreement may only be changed by a written
agreement signed by both parties. This Restated Agreement embodies the whole
agreement between the parties hereto in respect of the subject matter contained
herein and there are no inducements, promises, terms, conditions or obligations
made or entered into by the Company or the Executive other than contained
herein. This Restated Agreement supersedes and replaces that certain Executive
Employment Contract dated December 11, 2012 between the Company and the
Executive.

23. Governing Law. This Restated Agreement shall be governed in all respects by
the internal laws of the State of Texas, without reference to principles of
choice of law.

IN WITNESS WHEREOF, the parties hereto have executed this Restated Agreement
effective as of the Effective Date.

 

PMC COMMERCIAL TRUST By:   /s/ Nathan G. Cohen Name:   Nathan G. Cohen Title:  
Trust Manager

Address:  17950 Preston Road, Suite 600
 Dallas, TX 75252

JAN F. SALIT

/s/ Jan F. Salit

(Signature)

Address:  17950 Preston Road, Suite 600
 Dallas, TX 75252



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL MUTUAL RELEASE OF ALL CLAIMS

This Confidential Separation Agreement and General Mutual Release of All Claims
(“Separation Agreement”) is made by and between PMC Commercial Trust (“Company”)
and Jan F. Salit (“Employee”) with respect to the following facts:

A. Employee’s employment with Company will terminate effective [insert date]
(“Separation Date”). The Company wishes to reach an amicable separation with
Employee and assist in Employee’s transition to other employment in exchange for
entering into this Separation Agreement.

B. The parties desire to settle all claims and issues that have, or could have
been raised in relation to Employee’s employment with Company and arising out of
or in any way related to the acts, transactions or occurrences between Employee
and Company to date, including, but not limited to, Employee’s employment with
Company or the termination of that employment, on the terms set forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1. [Severance Payment or Enhanced Severance Payment (as applicable)]. In
exchange for the promises set forth herein, Company agrees to provide Employee
with a severance of             Dollars ($            ), less all appropriate
federal and state income and employment taxes (“[Severance Payment or Enhanced
Severance Payment as applicable]”) to which Employee is not otherwise entitled.
Employee acknowledges and agrees that this (“[Severance Payment or Enhanced
Severance Payment as applicable] constitutes adequate legal consideration for
the promises and representations made by Employee in this Separation Agreement.
The (“[Severance Payment or Enhanced Severance Payment as applicable] will be
paid out within ten (10) days following the Effective Date of this Separation
Agreement described below in paragraph 9.2.

2. General Mutual Release.

2.1 Employee unconditionally, irrevocably and absolutely releases and discharges
Company, and any parent or subsidiary corporations, divisions or affiliated
corporations, partnerships or other affiliated entities of the foregoing, past
and present, as well as their respective employees, officers, directors,
shareholders, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with Company, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or



--------------------------------------------------------------------------------

indirectly out of or in any way connected with Employee’s employment with the
Company, and the termination of employment with the Company. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, as applicable, but not limited to alleged violations of the
California Labor Code, the California Fair Employment and Housing Act, Title VII
of the Civil Rights Act of 1964, the Family Medical Leave Act, the California
Family Rights Act, the Americans with Disabilities Act, the Age Discrimination
in Employment Act of 1967, as amended, and all claims for attorneys’ fees, costs
and expenses.

2.2 Company unconditionally, irrevocably and absolutely releases and discharges
Employee from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Company, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with the
Company, and the termination of employment with the Company. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, as applicable, all claims for attorneys’ fees, costs and
expenses

2.3 Employee and Company expressly waives their respective rights to recovery of
any type, including damages or reinstatement, in any administrative or court
action, whether state or federal, and whether brought by Employee or Company or
on behalf of Employee or Company, related in any way to the matters released
herein.

2.4 The parties acknowledge that this general release is not intended to bar any
claims that, by statute, may not be waived, such as Employee’s right to file a
charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, claims for statutory
indemnity, workers’ compensation benefits or unemployment insurance benefits, as
applicable, and any challenge to the validity of Employee’s release of claims
under the Age Discrimination in Employment Act of 1967, as amended, as set forth
in this Separation Agreement. In addition, this general release does not waive
Employee’s claims for vested benefits under Company’s employee benefit plans,
including ERISA claims.

2.5 The parties acknowledge that each may discover facts or law different from,
or in addition to, the facts or law that each party knows or believes to be true
with respect to the claims released in this Separation Agreement and agree,
nonetheless, that this Separation Agreement and the release contained in it
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

2.6 The parties declare and represent that they each intend this Separation
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and each party intends the
release herein to be final and complete. The parties execute this release with
the full knowledge that this release covers all possible claims against the
Released Parties and Employee, to the fullest extent permitted by law.



--------------------------------------------------------------------------------

3. Representation Concerning Filing of Legal Actions. The parties each represent
that, as of the date of this Separation Agreement, neither has filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against the other in any court or with any governmental agency, related to the
matters released in this Separation Agreement.

4. Nondisparagement. Employee agrees that Employee will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Company or any of the other
Released Parties. In exchange for the promises in this paragraph, Company agrees
to instruct its officers and directors to not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputation, practices or conduct of Employee.

5. Return of Company Property. Employee understands and agrees that as a
condition of receiving the (“[Severance Payment or Enhanced Severance Payment as
applicable], all Company property must be returned to Company. By signing this
Separation Agreement, Employee represents that Employee has returned all Company
property, data and information belonging to Company, including all code and
computer programs, and information of whatever nature, as well as any other
materials, keys, passcodes, access cards, credit cards, computers, documents or
information, including but not limited to confidential information in Employee’s
possession or control. Further, Employee represents that Employee has retained
no copies thereof, including electronic copies and agrees that Employee will not
use or disclose to others any confidential or proprietary information of
Company.

6. Confidentiality. Employee agrees to keep the terms of this Separation
Agreement confidential, except that Employee may confidentially disclose the
fact and terms of this Separation Agreement to Employee’s immediate family and
attorney or accountant, if any, as needed for legal or tax advice, but in no
event may Employee discuss this Separation Agreement or its terms with any
current, former or prospective employee of Company.

6.1 Nothing in this Separation Agreement shall prohibit either party from making
truthful statements in any legal proceedings or as otherwise required by law.

6.2 Employee further agrees to comply with the continuing obligations set forth
in the surviving provisions of the Amended and Restated Executive Employment
Contract.



--------------------------------------------------------------------------------

7. Affirmation. Employee affirms that Employee has been paid all compensation,
wages, bonuses, and commissions due, and has been provided all leaves (paid or
unpaid) and benefits to which Employee may be entitled.

8. No Admissions. By entering into this Separation Agreement, Employee, Company
and the Released Parties make no admission that they have engaged, or are now
engaging, in any unlawful conduct. The parties understand and acknowledge that
this Separation Agreement is not an admission of liability and shall not be used
or construed as such in any legal or administrative proceeding.

9. Older Workers’ Benefit Protection Act. This Separation Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. sec. 626(f). Employee is advised to consult with an attorney before
executing this Separation Agreement.

9.1 Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Separation Agreement;
(b) Employee has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Employee has obtained and considered
such legal counsel as Employee deems necessary; (d) Employee has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Employee may elect not to use the full 21-day period at
Employee’s option); and (e) by signing this Separation Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.

9.2 Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Employee signs this
Separation Agreement. In other words, Employee may revoke Employee’s acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it. Employee’s revocation must be in writing and received by [insert name and
title of appropriate representative], on the seventh day in order to be
effective. If Employee does not revoke acceptance within the seven (7) day
period, Employee’s acceptance of this Separation Agreement shall become binding
and enforceable on the eighth day (“Effective Date”). The (“[Severance Payment
or Enhanced Severance Payment as applicable] shall become due and payable in
accordance with paragraph 1 above and its subparts, after the Effective Date of
this Separation Agreement.

9.3 Preserved Rights of Employee. This Separation Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Separation Agreement.
In addition, this Agreement does not prohibit Employee from challenging the
validity of this Separation Agreement’s waiver and release of claims under the
Age Discrimination in Employment Act of 1967, as amended.

10. Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.



--------------------------------------------------------------------------------

11. Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee or Company in breach hereof.

12. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of Texas.

13. Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the Amended and Restated Executive Employment Contract,
is intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter. This Separation Agreement may be amended
only by a written instrument executed by all parties hereto.

THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

 

Dated:                       Jan F. Salit         PMC Commercial Trust Dated:  
      By:             [insert name and title of authorized representative]



--------------------------------------------------------------------------------

Contract Addendum

Executive shall be entitled to the following vacation benefits:

 

Years of Company Service

   Number of Weeks  

0 – 5

     3   

Excess of 5 but less than 10

     4   

Excess of 10

     5   

If, at the end of the employment year, the executive has vacation time
remaining, he will be paid for such time. Payment shall be limited to no greater
than the salary that would have been paid for half the number of days available
for that year.

Vacation time cannot be carried over from one year to another.

Scheduling of vacation days requires the prior approval of the President.